Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The instant application having Application No. 15698211 has a total of 20 claims pending in the application, of which claims 4 and 13 have been cancelled. 

Specification
	Amendments to specification do not add additional new matter, and therefore should be entered. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, this claim calls for “a neuronal space generating module”, “a neurons connection determining module”, “a neuronal shortest pathway tables generating module”, and “a neuronal shortest pathway searching module.” The term “module” has been determined to be 
Claim limitation “a neuronal space generating module”, “a neurons connection determining module”, “a neuronal shortest pathway tables generating module”, and “a neuronal shortest pathway searching module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph for use of the word “module.” However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not make clear what is in these modules to perform these actions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
As per claims 2-3, and 5-10, these claims are rejected for being dependent on a claim rejected under U.S.C. 112(b) for failing to particularly point out and claim the invention. 
As per claim 11, this claim calls for “a neuronal space generating module”, “a neurons connection determining module”, “a neuronal shortest pathway tables generating module”, and “a neuronal shortest pathway searching module.” The term “module” has been determined to be a placeholder for means-for language, which means the specification must disclose the corresponding structure to support the means-for placeholder. 
Claim limitation “a neuronal space generating module”, “a neurons connection determining module”, “a neuronal shortest pathway tables generating module”, and “a neuronal shortest pathway searching module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph for use of the word “module.” However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not make clear 
As per claims 11-12, 14-20, these claims are rejected for being dependent on a claim rejected under U.S.C. 112(b) for failing to particularly point out and claim the invention. 

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 9-16, and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chiang et al (”Three-Dimensional Reconstruction of Brain-wide Wiring Networks in Drosophila at Single-Cell Resolution”) in view of Foster (“3.9 Case Study: Shortest Path Algorithms”), and Robb (“Medical Imaging and virtual reality: A personal perspective”). 
As per claim 1, Chiang discloses, “A system …pathways between neurons in a neural network, the neural network formed from neuronal images, comprising: (Pg.2, particularly C1, first paragraph; Figure 1 and associated paragraphs. EN: this denotes the storing of 3D images of neurons and neural networks in an online database).  
EN: this denotes the storing of 3D images of neurons and neural networks in an online database).   “Wherein said three dimensional or higher dimensional neuronal space database comprises a plurality of neurons distributed therein” (Pg.2, particularly C1, first paragraph; Figure 1 and associated paragraphs. EN: this denotes the storing of 3D images of neurons and neural networks in an online database).  
“a neurons connection determining module coupled to the neuronal space generating module … for determining whether there is a connection between each of said plurality of neurons in said three dimensional or higher dimensional neuronal space database and the others of said plurality of neurons in said three dimensional or higher dimensional neuronal space database” (pg.6, particularly "A Brain-wide wiring Diagram section; EN: this denotes creating a graph theory to show connections between neuron). “Wherein the determining process comprise establishing a connection matrix (CM) between said plurality of neurons from said three dimensional or higher dimensional neuronal space database, wherein the connecting relationship between neurons is recorded in the connection matric (CM)” (pg.6, particularly C2, First paragraph; EN: this denotes creating a connectivity matrix for all the neurons). 
 “…Neural network…”, “neurons”, “neuronal”, (Pg.2, particularly C1, first paragraph; Figure 1 and associated paragraphs. EN: this denotes the storing of 3D images of neurons and neural networks in an online database).  
“… through the connections matrix (CM) generated by the neurons connection determining module…” (pg.6, particularly C2, First paragraph; EN: this denotes creating a connectivity matrix for all the neurons).

Foster discloses, “finding shortest pathways between … in a … network”, “a … shortest pathway tables  coupled to the … connection determining module and performed by the processing unit for calculating a shortest pathway table of all of a plurality of connected … and temporarily or permanently storing said shortest pathway table in a storage device” (The entire document, particularly; EN: this denotes the use of Floyds Algorithm in order to determine the shortest path between nodes of a graph, such as the graphs of the Chiang reference., Any storage would be performed in the Hardware of the Robb reference).
“a … shortest pathway searching module coupled to the … shortest pathway tables generating module and performed by the processing unit for selecting two … from said plurality of … and looking up said shortest pathway table  generated by the … shortest pathway tables generating module to obtain a shortest pathway between said two…” (Pg.2, particularly EN: this denotes the use of the matrix S (I.e. a table) which contains all the shortest paths of the graph).
Robb discloses, “Performed by a processing unit” “performed by the processing unit”, “Wherein said neuronal shortest pathway searching module, said neurons connection determining module and said neuronal shortest pathway tables generating module are coupled to a processing unit of a computing device.” (Pg.235, abstract; EN: this denotes the use of virtual reality and other computer hardware. Pg.243, particularly figure 12; EN: this denotes 3D representation of neurons). 
Chiang and Foster are analogous art because both involve graph theory. 
At the time of invention it would have been obvious to one skilled in the art of graph theory to combine the work of Chiang and Foster in order to find the shortest path within a graph. 
	The motivation for doing so would be because “this is an important problem in graph theory and has applications in communications, transportation, and electronics problems” (Foster, Pg.1, first paragraph) or in the case of Chiang, in understanding the connections, communication and electronic structure of the neural networks they're studying. 
Therefore at the time of invention it would have been obvious to one skilled in the art of graph theory to combine the work of Chiang and Foster in order to find the shortest path within a graph.
Chiang and Robb are analogous art because both involve 3D representation of biological material. 

	The motivation for doing so would be provide hardware to perform these kinds of actions such as “3D, 4D, and even 5D images produced by modern imaging modalities” (Robb, Abstract) or in the case of Chiang, allow the representation of the three dimensional objects being observed and modeled in the Chiang reference. 
Therefore at the time of invention it would have been obvious to one skilled in the art of 3D representation to combine the work of Chiang and Robb in order to make use of computer hardware for biomedical data representation.  
As per claims 2 and 12, Robb discloses, “further comprising an augmented reality display device or a virtual reality display device coupled to said computing device” (abstract; EN: this denotes the use of VR with the displays). 
As per claim 3, Chiang discloses, “Wherein said three dimensional or higher dimensional neuronal space database is constructed from a plurality of unit voxels” (Pg.3, particularly the first paragraph; EN: this denotes the use of voxels in the imagery).
As per claims 5 and 15, Chiang discloses, “wherein …denotes that there is a connection between a neuron ni and a neuron nj; and … denotes that there is no connection between said neuron ni and said neuron nj” (Pg.6, particularly the “A Brain-wide Wiring Diagram" section; EN: this denotes the creation of a connection matrix).
However, Chiang fails to explicitly disclose, “CM(I,j) = 1” and “CM(I,j) = 0.” However, the examiner is giving official notice that the use of ‘1’ to symbolize connection, and the use of ‘0’ to determine a lack of connection would be known to one of ordinary skill in the art at the 
As the Applicant has failed to argue or otherwise respond to this official notice, this is now considered by applicant admitted prior art. 
As per claims 6 and 16, Chiang discloses, “Neuronal” (Pg.2, particularly C1, first paragraph; Figure 1 and associated paragraphs. EN: this denotes the storing of 3D images of neurons and neural networks in an online database).  
Foster discloses, “Wherein said … shortest pathway tables generating module includes an all-pairs shortest paths algorithm” (Pg.2, particularly Algorithm 3.1; EN: this denotes the use of the all-pairs shortest path algorithm).
As per claims 9 and 19, Robb discloses, “Wherein said neuronal space generating module, said neurons connection determining module and said neuronal shortest pathway tables generating module, and a manipulation interface are configured into said computing device” (Pg.235, abstract; EN: this denotes the use of virtual reality and other computer hardware. Pg.243, particularly figure 12; EN: this denotes 3D representation of neurons. Pg.252, figure 6, associated paragraphs; EN: this denotes an interface to interact with the system).
As per claims 10 and 20, Robb discloses, “Wherein said computing device comprises an input unit” (Pg.235, abstract; EN: this denotes the use of virtual reality and other computer hardware. Pg.243, particularly figure 12; EN: this denotes 3D representation of neurons. Pg.250, particularly C2, third to last paragraph).
As per claim 11, Chiang discloses, “A system for … pathways between neurons in a neural network, the neural network formed from neuronal images, comprising:” (Pg.2, EN: this denotes the storing of 3D images of neurons and neural networks in an online database).  
“A neuronal space generating module… for establishing a three dimensional or higher dimensional neuronal space database” (Pg.2, particularly C1, first paragraph; Figure 1 and associated paragraphs. EN: this denotes the storing of 3D images of neurons and neural networks in an online database).   
“… wherein said three dimensional or higher dimensional neuronal space database comprises a plurality of neurons distributed therein” (Pg.2, particularly C1, first paragraph; Figure 1 and associated paragraphs. EN: this denotes the storing of 3D images of neurons and neural networks in an online database).  
“A neurons connection determining module coupled to the neuronal space generating module … for determining whether is a connection between each of said plurality of neurons in said three dimensional or higher dimensional neuronal space database and the others of said plurality of neurons in said three dimensional or higher dimensional neuronal space database” (pg.6, particularly "A Brain-wide wiring Diagram section; EN: this denotes creating a graph theory to show connections between neurons).”Wherein said three dimensional or higher dimensional neuronal space database is constructed from a plurality of unit voxels” (Pg.3, particularly C1, first paragraph; EN; this denotes the system being made up by voxels). 
“Neural network”, “Neuron”, “Neuronal” (Pg.2, particularly C1, first paragraph; Figure 1 and associated paragraphs. EN: this denotes the storing of 3D images of neurons and neural networks in an online database).  
However, Chiang fails to explicitly disclose, “finding shortest pathways between … in a … network”, “a server including a storage device”, “performed by a processing unit”,  “a 
Foster discloses, “finding shortest pathways between … in a … network”, and “a … shortest pathway tables generating module coupled to the neurons connection determining module… for calculating a shortest pathway table of all of a plurality of connected … and temporarily or permanently storing said shortest pathway table in said …” (The entire document, particularly; EN: this denotes the use of Floyds Algorithm in order to determine the shortest path between nodes of a graph, such as the graphs of the Chiang reference. Any storage can be done in the hardware of the Robb Reference).
“a … shortest pathway searching module coupled to the neuronal shortest pathway tables generating module … for selecting two … from said plurality of … via said manipulation interface and looking up said shortest pathway table to obtain a shortest pathway between said EN: this denotes the use of the matrix S (I.e. a table) which contains all the shortest paths of the graph).
Robb discloses, “A server including a storage device”, “storage device” (Pg.250, particularly C1, last paragraph; EN: this denotes the use of servers and databases for the hardware portions of the system). 
“Performed by a processing unit” and “performed by the processing unit” (Pg.235, abstract; EN: this denotes the use of virtual reality and other computer hardware. Pg.243, particularly figure 12; EN: this denotes 3D representation of neurons).
“a manipulation interface stored and executed by the computing device for manipulating said three dimensional or higher dimensional neural space database” and “via said manipulation interface” (Pg.239, particularly C1, last paragraph; EN: this denotes the ability to interact and manipulate the various images of the system. Pg.252, figure 6, associated paragraphs; EN: this denotes an interface to interact with the system). 
“wherein said neuronal space generating module, said neurons connection determining module, and said neuronal shortest pathway tables generating module are coupled to a processing unit of a computing device as at least one program, wherein the at least one program are stored and executed by the computing device” (Pg.235, abstract; EN: this denotes the use of virtual reality and other computer hardware. Pg.243, particularly figure 12; EN: this denotes 3D representation of neurons).
“Wherein said computing device is connected to said server via a network” (Pg.250, particularly C1, last paragraph; EN: this denotes the use of servers and databases for the hardware portions of the system. Servers inherently include a network as the purpose of a server it to be part of  a network and manage access to the system). 

At the time of invention it would have been obvious to one skilled in the art of graph theory to combine the work of Chiang and Foster in order to find the shortest path within a graph. 
	The motivation for doing so would be because “this is an important problem in graph theory and has applications in communications, transportation, and electronics problems” (Foster, Pg.1, first paragraph) or in the case of Chiang, in understanding the connections, communication and electronic structure of the neural networks they're studying. 
Therefore at the time of invention it would have been obvious to one skilled in the art of graph theory to combine the work of Chiang and Foster in order to find the shortest path within a graph.
Chiang and Robb are analogous art because both involve 3D representation of biological material. 
At the time of invention it would have been obvious to one skilled in the art of 3D representation to combine the work of Chiang and Robb in order to make use of computer hardware for biomedical data representation.  
	The motivation for doing so would be provide hardware to perform these kinds of actions such as “3D, 4D, and even 5D images produced by modern imaging modalities” (Robb, Abstract) or in the case of Chiang, allow the representation of the three dimensional objects being observed and modeled in the Chiang reference. 
Therefore at the time of invention it would have been obvious to one skilled in the art of 3D representation to combine the work of Chiang and Robb in order to make use of computer hardware for biomedical data representation.  

Claim Rejections - 35 USC § 103
Claims 7-8 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chiang et al (”Three-Dimensional Reconstruction of Brain-wide Wiring Networks in Drosophila at Single-Cell Resolution”) in view of Foster (“3.9 Case Study: Shortest Path Algorithms”), and Robb (“Medical Imaging and virtual reality: A personal perspective”) and further in view of Hosei University (Lecture 24: Floyd-Warshall Algorithm”). 
As per claims 7 and 17, Foster discloses, “Wherein a shortest pathway matrix (SP) … are generated in said all-pairs shortest paths algorithm” (Pg.2, particularly algorithm 3.1 and associated paragraphs; EN: this denotes the use of the S matrix, which the examiner is interpreting to be the SP matrix).
However, Foster fails to explicitly disclose, “and a predecessor matrix (PRED).”
Hosei discloses, “and a predecessor matrix (PRED)” (pg. 74, last paragraph; EN: this denotes the use of a predicate matrix in order to keep track of final shortest paths). 
Hosei and Chiang modified by Foster are analogous art because both involve graph theory. 
At the time of invention it would have been obvious to one skilled in the art of graph theory to combine the work of Hosei and Chiang modified by Foster in order to make use of a predicate matrix in a shortest path algorithm.  
	The motivation for doing so would be because “we have included predecessor pointers pred [I,j] for extracting the final shortest paths” (Hosei, Pg.74, last paragraph) or in the case of Chiang modified by Foster, to have a matrix in order to properly keep track of variables in order to fulfill the shortest path algorithm.  

As per claims 8 and 18, Foster discloses, “Wherein SP(I, j) = infinity denotes that there is no connection between a neuron ni and a neuron nj;” (Pg.2, particularly algorithm 3.1 and associated paragraphs; EN: this denotes the use of the infinity symbol to denote no connection).
Hosei discloses, “pred (I, j) = nil denotes that a shortest pathway between a node I and an ode j is Edge (I, j); Pred (I, j) = k denotes that said shortest pathway from said node I to said node j passes a node k, wherein said node k is a predecessor of said node j on said shortest pathway from said node I to said node j” (pg. 74, last paragraph; EN: this denotes the use of a predicate matrix in order to keep track of final shortest paths).

Response to Arguments
	In pg.7-8, the Applicant argues in regards to the rejection under U.S.C. 112(f), 

After reviewing the claim and the specification of the present application, Applicant submits that claim 1 should meet the requirement of U.S.C 112(b) or 35 U.S.C 112 (pre-AIA ). The acts to the function’s description of each component please refer as follow paragraph:
01 neuronal space generating module 622: page 10, line 3-10; page 11, first paragraph; Fig. 8, which is configured to execute the step 101, establishing the 3-D neuronal space database. 
02 neurons connection determining module 623: page 10, line 3-10; page 15, line 18-21; Fig. 8, which is configured to execute the step 103, determining whether each neuron in said dimensional neuronal space database 2031, 3211 is connected to the other neurons or not. 
03 neuronal shortest pathway tables generating module 624: page 10, line 3-10; page 17, second paragraph; Fig. 8, which is configured to execute the step 105, used for calculating the shortest pathways among all connected neurons.


	In response the Examiner maintains the rejection as shown above. In regards to specification Pg.10, L3-10 and Fig.8, for each of these modules contains a statement that these modules exist, and that they connect to a processor, but do not disclose the hardware that makes up the module itself. These paragraphs do not state that the module is a processor, it states that it is connected to one. This leads to the module to lack the structure required under U.S.C. 112(f) for the means-for placeholder, and therefore the rejection is maintained as shown above.
	As per the remaining cited paragraphs, this denotes connections among the modules, but once again fails to disclose any structure or hardware for the individual modules themselves. This leads to the module to lack the structure required under U.S.C. 112(f) for the means-for placeholder, and therefore the rejection is maintained as shown above.
	In pg.8, Applicant further argues in regards to the 112(f) rejection, 
In addition, for further clarifying the definition to overcome the rejection, Applicant amends the claim of the interactive relationship of the neuronal space generating module 622, neurons connection determining module 623, neuronal shortest pathway tables generating module 624 and neuronal shortest pathway searching module 625 according to page 15-18 of the specification, Fig.l, and Fig.8, which indicate the flow chart (step 101-111) of the method and corresponding system structure for finding the shortest pathways between neurons in the neuronal network.
Finally, claim 1 has been amended with the limitation “ the aforementioned components are coupled to a processing unit of a computing device as at least one program, wherein the at least one programs are stored and executed by the computing device”, which could directly point out the acts to the functions of neuronal space generating module 622, neurons connection determining module 623, neuronal shortest pathway tables generating module 624, neuronal shortest pathway searching module 625 are executed by the computing device. Therefore, such amendment and the interpretation could be defined clearly and meet the requirement of the 35 U.S.C 112 of the Patent Law.

	In pg.9, Applicant argues in regards to the 103 rejection of claim 1, 
Generally, Applicant submits that in the field of cell and molecular biology, for example: the activities of metabolism, cell morphology, or cell-cell signaling, the research process usually follows the two steps, one is to establish the image or optical spectrum data of the object, the other step is to perform the characteristic analysis through the statistical information or bioinformatics. In order to find the shortest paths in neuronal network as described in this invention all the following have to be fulfilled, first, neuronal images collected [1] and then connections among single neurons specified [2] and finally, the shortest path calculated [3],
Thus, in the stage of establishing the image or optical spectrum data of the neurons, although the examiner deems that the neurons connection determining module 623 could be disclosed by Chiang (page 6, Cl, a brain-wide wiring diagram section), however, if reviewing the Figure 1 and the relative paragraph carefully, it could figure out the network connective relation in Chiang’s disclose is numbers of group neurons connect to each other of specific brain areas of Drosophila, rather than the connection relation between each single neuron in the present invention, not to mention the shortest-path between any two nerve cells, the above mentioned [2] and [3] were not taught:
	In response, the Examiner maintains the rejection as shown above. First, Applicant attempts to argue the Chiang reference in a vacuum, stating that the Chiang reference does not disclose the shortest path calculated. The Chiang reference has not been cited for finding shortest paths, and therefore has no requirement to meet this limitation. The Chiang reference is only required to meet the limitations it has been cited for. The combination of references meets the limitations of the claim. No individual reference is required to meet all the relations when there is an obvious type rejection under U.S.C. 103. 

In pg.10, the Applicant argues in regards to the rejection of claim 1, 
According to the comparison above, Chiang’s neuron network divides the neurons into several functional groups, such as auditory (green), visual (cyan), locomotory (pink), and olfactory (brown) networks, but Chiang did not teach how to determine the relation of single neuron connect to other single neurons describing at Fig. 1 and page 15 (the last two paragraphs) in the present invention. Therefore, Chiang fails to teach the neurons connection determining module 623 in claim 1 of the claimed invention.
	In response, the Examiner maintains the rejection as shown above. Once again, the Applicant seems to be arguing that the Chiang reference does not deal with single neurons. The portions of the reference Applicant cites does refer to groups of neurons and their connections, but that does not stop the reference from dealing with and determining connections of single neurons. The reference makes explicitly clear that they work with single neurons (see Chiang, Pg.1, C2, second paragraph: “By integrating across different single neurons imaged at high resolution, we created a virtual fly brain….” Any argument that the Chiang reference fails to 
	In pg.10, the Applicant further argues in regards to claim 1, 
Second, although the examiner deems that Chiang fails to disclose the neuronal shortest pathway tables generating module 624, but Foster reveals a shortest-path algorithms, which could make the person in the art having the two citations to obtain the neuronal shortest pathway tables generating module 624 in the claim invention. However, in the field of cell and molecular biology at the time of filing the application, especially in the nerve study lack the concept of “shortest-path transmission” between any two neurons, although Foster does provide a Floyd’s algorithm to find shortest path of a set of data, but it fails to teach the Floyd’s algorithm could apply to the field of finding the shortest-path of any particular neuron pair with a set of neurons by establishing a connection matrix (CM) between numbers of neurons from three dimensional or higher dimensional neuronal space database as mentioned at the page 18, line 3-6 in the present invention, which the amount of calculation could up to 13000 x 13000 corresponding to a Drosophila's nervous system.
	In response, the Examiner maintains the rejection as shown above. Applicant’s argument seems to be that Foster is not analogous art to Chiang, and therefore there is no reason to combine the two references because there is no application of a shortest path algorithm to a graph of neurons. The Chiang reference makes clear that the connections of a brain network can be described via graph theory with the neurons represented as nodes (see Chiang, Pg.6, C1, last paragraph; C2, first paragraph). So clearly the Chiang reference believes their networks of neurons can be represented by graph theory as they explicitly state it. The Foster reference discloses working with graphs, such as the graphs of the Chiang reference, and being able to find the shortest path between nodes of the graph (see Foster, Pg.1, section 3.9, first paragraph). Both reference explicitly disclose and discuss graph theory, so they are clearly analogous art. Further, the combination of references have been given a clear motivation, and therefore are properly combined under U.S.C. 103, and therefore the rejection is maintained as shown above. 
	In pg.10-11, the Applicant argues in regards to the rejection of claim 1, 

	In response, the Examiner maintains the rejection as shown above. First, Applicant appears to argue that Foster fails to discuss any aspects of bioinformatics, and therefore should not be considered analogous art with the Chiang reference. This is not the question. Simply because Chiang and Foster fail to share every topic is not a reason the references cannot be combined. As shown above, the Chiang reference and Foster reference both disclose and discuss graph theory, and are thus analogous art. Simply because Foster does not disclose bioinformatics is not a reason to prevent the combination of Foster and Chiang, and therefore the rejection is maintained as shown above.
	Applicant then goes on to state that Foster fails to meet limitations which were cited to the Chiang reference and never cited to the Foster reference. The Chiang reference discloses the bioinformatics portions, the connections among the neurons, and the other portions of which the Applicant complains. The Foster reference is not required to meet these limitations as they are met by the Chiang reference. Since the combination of references meet the claimed limitations, the rejection is maintained as shown above. 
	In pg.12, the Applicant argues in regards to the combination of the Chiang and Robb reference, 

Furthermore, although Chiang and Robb disclose to establish the graph of the neurons, Foster reveals the basic mathematical theorems for finding the shortest-path of in a math space of data set, but the three citations did not disclose how to establish a feasible computation for large amount of neurological data. Traditionally, the shortest pathways are usually calculated by the real time calculation, in which a certain node is utilized as a starting node, and the shortest pathways from the starting node to all of the other nodes are then calculated. However, even if the Drosophila belongs to the lower level creatures, it still has about 130,000 neurons, the shortest connecting pathways between one node among ten thousand nodes and the other nodes among the ten thousand nodes have to be searched respectively, it is very difficult for the processing devices 200, 310 to find the shortest pathways in real-time, thus, it is necessary to establish a shortest pathway tables 2033 by neuronal shortest pathway searching module 625 within a single time calculation, and search for the pathway in the form of a look-up table after single time calculation, so that the processing devices 200, 310 would not require to have such calculations every time, yet the three citations fail to disclose the function of the neuronal shortest pathway searching module 625. Therefore, the act of function between Robb and the present invention is totally different and irrelevant, Robb fails to teach the function of the neuronal shortest pathway searching module 625 even if having the combination of Chiang, Foster and Robb.
	In response, the Examiner maintains the rejection as shown above. Once again, the Applicant attempts to argue the references in a vacuum. The Robb reference has been brought in to disclose the hardware requirements that the Chiang reference fails to disclose. The Chiang reference clearly makes use of some hardware as it discloses the use of Voxels (see Chiang, Pg.3, C1, paragraph 1), computer registration (see Chiang, Pg.3, C1, first paragraph; Pg.6, C1, paragraph 2), as well as 3-Dimensional imagery (see Pg.2, Figure 1; C1, First paragraph; C2, last paragraph; Pg.3, Figure 2, etc). All of this inherently requires computer hardware of some kind. Applicant has claimed specific aspects of the hardware such as a processor, VR displays, and other hardware which can be used to interact with 3D imagery. The Chiang reference fails to explicitly disclose this type of hardware. However, the Robb reference discloses interacting with 3D images of neurons (See Robb, pg.243, Fig 12) including the description of hardware to do so 
	Once again, Applicant attempts to argue the reference in a vacuum, stating that Robb fails to meet limitations it was never cited for. The combination of references meet the claimed limitations, and Robb is not required to meet limitations which have been met by other references within the combination. Since the combination of references meet the claimed limitation, the rejection is maintained as shown above. 
	In pg.13, the Applicant argues in regards to claim 11, 
Similarly, although the examiner deems that the neurons connection determining module 623 could be disclosed by Chiang, Applicant considers that Chiang only disclose numbers of group neurons connect to each other of specific brain areas of Drosophila, such as auditory, visual, locomotory, or olfactory, but lacking the discussion about how to determine the connection relation between each single neuron as the present invention, also Chiang fail to teach how to define and form the neuron network at Fig. 1 and page 15 in the present invention by constructing numbers of unit voxels u for analyzing whether there is a connection between each neurons in said three dimensional space, therefore, Chiang fail to teach the neurons connection determining module 623 in claim 11 of the claimed invention, as above mentioned [2].
	In response, the Examiner maintains the rejection as shown above. The Applicant repeats the arguments given to claim 1, and those arguments are maintained for similar reasons given above.
	Applicant also argues that the Chiang reference fails to disclose “constructing numbers of unit voxels u for analyzing whether there is a connection between each neurons in said three dimensional space.” However, this limitation is never claimed. The Chiang reference is not required to meet limitations which have not been placed within the claims. Therefore the rejection is maintained as shown above. 

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEN M RIFKIN whose telephone number is (571)272-9768.  The examiner can normally be reached on Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BEN M RIFKIN/Primary Examiner, Art Unit 2198